Citation Nr: 0422931	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  97-33 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran had active service from September 1967 to May 
1969.

This appeal came to the Board of Veterans' Appeals (Board) 
from an August 1997 RO rating decision that denied service 
connection for an acquired psychiatric disability, including 
PTSD.  In a May 2000 decision, the Board denied the appeal.

The veteran appealed the May 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2000 order, the Court granted a December 2000 
joint motion from the parties to vacate the May 2000 Board 
decision, and remanded the case to the Board for further 
action.  The case was thereafter returned to the Board.

In August 2001, the Board remanded the case to the RO for 
additional development.  Subsequently in an August 2002 
decision, the Board denied the appeal.  The veteran appealed 
the August 2002 Board decision to the Court.  In a March 2003 
order, the Court granted a February 2003 joint motion from 
the parties to vacate the August 2002 Board decision, and 
remanded the case to the Board for further action.  The case 
was then returned to the Board.  Thereafter the Board 
remanded the case to the RO for action pursuant to the March 
2003 Court order.


FINDINGS OF FACT

1.  VA has provided all notice, and has rendered all 
assistance, required by the VCAA.

2.  The appellant does not currently have PTSD.

3.  The current mental disorder was first manifested many 
years after service, and is not related to service.


CONCLUSION OF LAW

An acquired psychiatric disability, including PTSD, was not 
incurred or aggravated in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's August 1997 rating decision that the 
evidence did not show that the criteria for service 
connection for PTSD had been met.  The evidentiary 
requirements to establish service connection for PTSD were 
discussed in that rating decision, and in the September 1997 
statement of the case (SOC) where the general principles 
relating to requirements for establishing service connection 
were provided.  

These are the key issues in this case, and the rating 
decision, as well as the statement of the case (SOC), and the 
three supplemental statements of the case (SSOCs), informed 
the appellant of the relevant criteria.  The two most recent 
SSOCs  (July 2002 and March 2004) contained the full text of 
38 C.F.R. § 3.159, by which VA identified VA's duties 
regarding assistance in developing claims, including 
identifying the information and evidence the RO would obtain 
and the information and evidence that the veteran was 
responsible to provide.    

In addition, in January 2004, the RO notified the veteran of 
the information and evidence the RO would obtain and the 
information and evidence the veteran was responsible to 
provide.  In that VCAA notification letter, the RO requested 
the veteran to identify and/or submit any evidence showing 
that an acquired psychiatric disorder happened or worsened in 
service; and any evidence showing that a diagnosis of PTSD 
was linked with claimed stressors during service. The veteran 
was requested to submit an authorization for release of 
information which would give notice of non-VA treatment so 
that VA could assist in obtaining information; and requested 
to notify VA of treatment received at a VA medical center so 
that VA could obtain any associated records.

The Board concludes that the discussions in the documents 
discussed above adequately informed the veteran of the 
information and evidence needed to substantiate his claims, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of notice, the Board notes that in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I) 
the Court held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its place.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the January 2004 letter, the veteran was 
notified that VA would obtain relevant records from any 
Federal agency, which may include records from the military, 
VA hospitals (including private facilities where VA 
authorizes treatment) or the Social Security Administration; 
and that VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency on his behalf, which may 
include records from State or local governments, private 
doctors and hospitals, or current or former employers.  He 
was told that it was his responsibility to ensure that VA 
received all requested records that aren't in the possession 
of a Federal department or agency.  He was requested to 
complete authorizations (VA Forms 21-4142 and 21-4138) for 
all evidence that he desired VA to attempt to obtain.  As 
noted above, subsequent to the January 2004 letter, the March 
2004, Supplemental Statement of the Case (SSOC) contained the 
full text of 38 C.F.R. § 3.159.  

It appears that the all elements required for proper notice 
under the VCAA have been satisfied, including in effect, the 
"fourth element".  See Pelegrini II, No. 01-944, slip op. 
at 11 (U.S. Vet. App. June 24, 2004).  In this regard, a 
recent opinion by the General Counsel's Office, it was 
determined that the Pelegrini I Court's discussion of the 
"fourth element" was obiter dictum and was not binding on 
VA.  VAOPGCPREC 1-2004 (February 24, 2004).  

The Board further notes that the January 2004 letter was sent 
to the veteran after the RO's decisions that are the bases 
for this appeal.  As noted in Pelegrini II, the plain 
language of 38 U.S.C.A. § 5103(a) requires that this notice 
be provided relatively soon after VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  Id.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini II, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
appropriate for the Board to consider whether the failure to 
provide VCAA-compliant notice prior to the AOJ's initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini II, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in January 2004 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, a March 2004 Supplemental 
Statement of the Case was provided to the appellant.  This 
supplemental statement of the case included not just recent 
evidence, but also review of the claims file and of the past 
adjudicative actions.  This constitutes, in effect, re-
adjudication of the matter without "taint" from previous 
actions.  Based on the foregoing, the Board finds that the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining the 
veteran's available service, VA and non-VA medical records.  
The veteran has also been afforded VA examination, and an 
etiological opinion has been obtained.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

The Board is aware of the Court's instructions in Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991) to the effect that a 
remand by the Court is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply 
with the 'reasons or bases' requirement of 38 U.S.C. § 
7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.  To the extent that this decision restates factual 
summaries previously considered by the Board, such repetition 
only represents those matters that have remained unchanged by 
the Court's remand directives and the evidence subsequently 
developed.




II.  Factual Background

Service documents show that the veteran served in Vietnam 
from March 1968 to May 1969, and that his principal duty 
while in that country was security guard and equipment 
operator.  These records reveal that his unit participated in 
the TET Counter Offensive and an unnamed campaign while he 
was in Vietnam.  He was awarded the National Defense Service 
Medal, Vietnam Service Medal, and the Vietnam Campaign Medal.

The service medical records do not reflect complaints, 
treatment or diagnoses regarding psychiatric problems.  At 
the time of his medical examination in May 1969 for 
separation from service, the veteran reported no history of 
nervous trouble of any sort and the separation examination 
showed no pertinent abnormality.

As summarized below, VA and private medical records, 
including records received from the Social Security 
Administration (SSA) in 1998, show that the veteran was 
treated and evaluated for psychiatric problems from the 
1990's to 2003.  

The medical records include the report of an independent 
medical evaluation in September 1995 which shows the 
following.  The veteran reported that he first saw a 
psychiatrist in June 1995 after being referred by a physician 
for symptoms of depression, irritability, some suicide 
ideation, and an increasing temper.  He stated that the 
symptoms began in the spring of 1994 before sustaining a left 
knee injury in November 1994.  He later added that he 
actually began feeling depressed following a back injury in 
1989.  He reported starting to take Prozac in July 1994. He 
reported worsening symptoms, including anhedonia, 
hopelessness, extreme irritability, appetite changes with a 
20 pound weight gain, anxiety, diminished interest in sex, 
nightmares, and decreased memory.  He denied having 
illusions, hallucinations, paranoia, panic mania, black outs, 
agoraphobia, guilt, anger, or significant sleep disturbance.  
He denied using alcohol currently, but stated that he did 
drink heavily on weekends while in the military 20 years 
before.  After examination, the report contains a diagnostic 
impression on Axis I of adjustment disorder, unspecified; 
major depression in substantial remission; and consider 
alcohol abuse (denied by the patient).

In a private medical report dated in May 1996, a treating 
physician noted that the veteran had been seen initially in 
June 1995 because of anxiety, depression and insomnia 
associated with chronic back pain due to an injury in 1989.  
The physician noted that the veteran currently presented with 
increased symptoms of depression, agitation, worry, and had 
began to have homicidal/suicidal thoughts.  The veteran was 
also having more severe sleep disorder with nightmares about 
Vietnam and seeing "gooks" who got shot and did not stay 
dead.  He also reported he noticed increased symptoms of 
memories, flashbacks and nightmares about Vietnam over the 
past two years.  The physician opined that the veteran's 
depression had worsened and needed to be upgraded to 
depression with plus or minus psychosis.  The examiner also 
opined that the veteran's diagnosis should be upgraded to 
PTSD - Vietnam.

In a statement received in September 1996, the veteran 
reported the following stressors which he associated with his 
claimed PTSD.  In May 1968 a friend named King was killed 
while climbing down from a tower when his gun discharged, 
hitting him in his hand and head.  The veteran's unit 
received mortar attacks constantly, including a bad attack in 
April 1969 when he felt he had no place to run.  He was in an 
accident on April 13, 1969.  He was in constant fear of his 
life. 

The veteran underwent a VA psychiatric examination in 
November 1996.  He gave a history of working as a gate guard 
in Vietnam for 4 to 5 months and that he also had to patrol 
late at night, checking on bunkers to observe that guards 
were awake and not on drugs.  He reported that there were 
sniper and mortar attacks during the night around his 
position.  He reported that he had to shoot back at 
reactionary forces a few times, and that he saw a 17 year old 
soldier who had accidentally shot himself and died.  He did 
not witness the incident itself.  

The veteran complained of having problems in his marriage 
secondary to alcohol.  Six or seven years ago he started 
getting nervous, temperamental, and into arguments.  He 
complained of being fidgety and shaky all the time.  He 
complained of feeling depressed, irritable, and hopeless.  
After examination, the examiner noted that the veteran had a 
long history of generalized anxiety as well as symptoms of 
depression, and that the veteran's only PTSD symptoms were 
his nightmares and no other symptoms at this time.  The 
examiner also noted a long history of alcohol abuse until 
1990.  The report contains Axis I diagnoses of generalized 
anxiety disorder; depressive disorder, not otherwise 
specified; and history of alcohol abuse until 1990.

The SSA documents show that an Administrative Law Judge in 
May 1997 determined that the veteran was entitled to 
disability benefits.  His impairments on which entitlement 
was based were degenerative disc disease, degenerative 
arthritis of the left knee, hypertension, anxiety depression, 
major affective disorder- depression, and PTSD related to 
Vietnam.

In August 1997, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) responded to a request from the RO 
to provide information on the veteran's alleged stressors in 
Vietnam.  Service department documents were included with the 
letter from the USASCRUR that revealed a soldier in the 
veteran's unit had died of a gunshot wound to the head while 
in Vietnam.

A statement dated in November 1997 was signed by the 
physician who wrote the above-noted May 1996 private medical 
report.  In this statement, the physician confirmed his 
opinion that the veteran did suffer from PTSD related to his 
Vietnam experiences.  The physician stated that the veteran 
had delayed onset of his PTSD symptoms, which appear to have 
started with intrusive force in about 1994, and that the 
symptoms have been increasing in severity.  The physician 
opined that the PTSD symptoms tend to exacerbate severe 
depression, and the veteran had probably had psychotic 
symptoms in the past, in particular, homicidal/suicidal 
thought.  The physician suggested that the VA examiner may 
have had difficulty reaching a diagnosis of PTSD because the 
veteran tended not to dwell on those symptoms.  The physician 
stated that his continuing diagnosis was anxiety depression 
with insomnia associated with chronic pain, major affective 
disorder-depression with intermittent psychosis, and PTSD - 
Vietnam.

The veteran underwent a VA psychiatric examination in January 
1999.  He complained of having problems with his temper.  He 
stated that the onset of his problems was in the 1980's, but 
the symptoms were getting worse over the last two to three 
years.  He reported symptoms of going into a rage for any 
number of reasons, not being able to stay in crowds, getting 
mad at people to an extreme, especially when he had been 
drinking, and dreaming about the Army.  He stated he had had 
a very good time and wished he could be back in the Army.  He 
stated that he had never been hospitalized for psychiatric 
treatment.  He currently took medication for anger.

He reported working as a military policeman in service.  He 
reported that a young soldier had accidentally shot himself 
while he was in Vietnam.  He had not seen the incident and 
had been told about it later.  He reported that during his 
guard duties, primarily at night, he was always in fear of 
being shot.  He reported that he had never been in direct 
combat, but he feared some sniper would get him.  He reported 
that he had recurrent dreams and nightmares of events 
approximately 12 times per month.  He did not describe those 
as nightmares, but more as dreams of being back in the Army.  
He stated when he had those dreams the next morning he felt 
as though he wished he was back in the Army because "those 
were very good times".  He reported flashbacks or re-
experiencing of certain events on an average of about one day 
per month and that he recalled a specific incident when some 
missiles were fired upon a gate that he was close by.  He saw 
the fireball.  Nobody was injured, and there was no enemy 
charge afterwards.  He recalled being very fearful of that 
event.  When he heard an explosive type noise he would recall 
that incident.  He also would begin sweating and have a rapid 
heart rate with fast breathing when he remembered the missile 
attack.

The report contains an assessment that the veteran had a 
current diagnosis of depression not otherwise specified, 
anxiety not otherwise specified, alcohol abuse, and 
intermittent explosive disorder.  The examiner opined that 
the veteran did not meet DSM4 criteria for a diagnosis of 
PTSD, although he had some symptoms.  The examiner also 
opined that the veteran's disability did not appear to be 
related to his active duty, and that the primary psychiatric 
diagnosis was evident prior to military enlistment and was 
not aggravated by his active duty service.  In this 
connection, the examiner noted that the veteran stated that 
prior to going into the service, he would get into these same 
types of rages and fights, especially when he had been 
drinking.  After examination, the report contains Axis I 
diagnoses of depression not otherwise specified, anxiety not 
otherwise specified, intermittent explosive disorder, and 
chronic alcohol abuse. 

A private medical report shows that the veteran underwent 
psychological evaluation in March 2001.  The personality 
assessment inventory test yielded a valid profile. All 
clinical scales were within normal parameters except for 
anxiety, anxiety related disorders, and depression.  The 
examiner stated that the highest ARD elevation was ARD-T, 
which confirmed the PTSD diagnosis made by the private 
physician in 1997.  The Axis I diagnoses were PTSD, alcohol 
abuse, and depressive disorder not otherwise specified.

In May 2002, the veteran underwent a VA psychiatric 
examination by a board of 2 psychiatrists.  The report of 
that examination noted that the veteran was evaluated by 2 
psychiatrists who reviewed the evidence in the veteran's 
claims folder.  The veteran reported that he continued to use 
Prozac that helped him with his irritability and temper 
episodes.  He indicated that he had nightmares.  There was a 
change in his previous report of nightmares, in that in his 
current nightmares he perceived snakes chasing him or that he 
was in a motor vehicle accident or that he was in a fight.  
The veteran reported that a member of his unit had died while 
in Vietnam, and that he had not witnessed the event.  He 
reported traveling the unit perimeter in a jeep at night to 
check on guard stations and that there had been a missile 
attack on a gate in his vicinity, creating fireballs, that he 
witnessed, but no further attack or shooting.  

On mental status examination, the examiner made findings as 
to the veteran's psychiatric symptomatology.  The veteran was 
oriented to person, place, time, and situation.  His 
intelligence was not formally assessed, but based on his 
education achievement, his current language skills and 
comprehension, the examiner estimated his intelligence to be 
average.  He did not reveal current suicidal, homicidal or 
persecutory thinking.  Delusional thinking was not present.  
His mood was not depressed, although he did report chronic 
issues of dysphoria.  His mood was anxious, as manifested by 
sweaty palms and episodically anxious affect.  He did not 
manifest paranoid ideation.  He reported ritualized 
handwashing, up to 20 times per day, that he related to a 
fear of getting "germs" and his sweaty palms.  He did not 
manifest ritualistic behavior.  He described typical panic 
attacks one to 2 times per week, but those were not observed 
during the interview.  He described impaired impulse control 
concerning the confrontation of people that he believed had 
behaved rudely or inappropriately with him.  His thought 
processes were goal-directed, logical and coherent.  There 
were no signs of psychosis.  There was no self talk, 
distractibility, sudden looking away or inappropriate affect 
to suggest that he was responding to internal stimuli.  His 
judgment and memory were good.  He had insight into his 
current life situation and his difficulties with anxiety.  

The veteran continued to describe symptoms suggestive of PTSD 
that he related to his military duty trauma.  The evaluation 
did not alter the veteran's reported history of trauma, but 
the history did not currently meet the stressor criteria of 
DSM IV in the opinion of both examiners. 

He indicated intrusive recollections saying "I think about 
the Army every day." Dreams were as previously noted.  
Regarding the question of flashbacks, he said, "To tell you 
the truth, no".  He did describe exposure distress, feeling 
angry, and having cold chills, the trigger being the news of 
current war time events on television and in the newspaper.  
However, he did not reveal active avoidance of situations 
highly suggestive of Vietnam and indicated that he saw the 
recent Vietnam-based movie We Were Soldiers and had 
previously seen Platoon. It was apparent that there was no 
estrangement, as he was able to describe very warm feelings 
and a desire to visit with his children, grandchildren, and 
wife.  A restricted affect was not noted.  He described 
hypervigilance, but did not demonstrate this with the usual 
foot traffic and closing doors outside the examination room. 
He described startle, but again this was not seen during the 
interview.  He described moderately impaired sleep with 
frequent awakening, but it was quite apparent that he needed 
to urinate and benign prostatic enlargement was a major 
portion of this.

Based on the historical record, previous examinations, and 
the present examination, the examiners concluded with an 
assessment that the veteran had an anxiety disorder.  The 
examiners did not believe that the veteran's experiences in 
Vietnam would rise to the level of legitimate PTSD stressors.  
The examiners also found that the veteran was not able to 
spontaneously describe the full gamut of PTSD specific 
symptomatology that was required by DSM-4 for the diagnosis 
of PTSD.  The examiners found it clear that the veteran 
suffered an anxiety disorder that began sometime in the early 
1990's.  This was coincident with the time of his physical 
injuries relating to mining work which led to his disability.  
The examiners noted that the diagnosis of anxiety disorder 
was consistent with diagnoses made by other physicians in 
examinations in 1996 and 1999.  

The May 2002 examination report contains an Axis I diagnosis 
of anxiety disorder, not otherwise specified, manifested by 
anxious mood, irritability, temper episodes, variable degrees 
of tremor, sweaty palms, isolation from social settings, and 
other situations in which conflict may occur; contributions 
to the anxiety disorder include chronic pain, and 
intermittent periods of excessive alcohol use.  The examiners 
opined that this disorder began in the early 1990's.  

The examiners gave an opinion in which they concluded that 
the veteran did not have PTSD.  The examiners did not believe 
that the veteran's experiences in Vietnam were sufficient to 
constitute a PTSD stressor.  The examiners noted that the 
veteran had not witnessed the death of anyone, nor did he see 
corpses.  Most of his fears in Vietnam, as he stated to them, 
were the fear of what could happen.  The examiners noted that 
over multiple examinations over time the veteran was 
inconsistent in portraying his time in Vietnam.  He had told 
other examiners that it was "the best time", and he told the 
examiner at this examination that he was "sad on leaving." He 
extended his time in Vietnam, so that he could shorten his 
overall enlistment.

The examiners noted that over multiple interviews, the 
veteran's history of nervous difficulties had been 
inconsistent.  Furthermore, when asked to describe his 
symptoms spontaneously with out cueing, he was unable to 
provide many details beyond the stereotypical report of 
nightmares, problems with crowds, and temper.  In previous 
examinations, he had indicated that his dreams were not 
nightmares, but fun dreams about his times in Vietnam.  He 
was only able to give a sparse description of the impact of 
his reported symptoms on his life.  The examiners opined that 
the anxiety disorder was not likely to have had any 
relationship to his Vietnam or military service.  They opined 
that it was much more likely to have resulted from his many 
years of working in the coal mine industry.  The onset of his 
seeking psychiatric care from a private physician was 
coincident with his time in the mines, his injuries from 
mining work, and his ultimate pursuit of SSA disability.  

With respect to the diagnosis of PTSD made by the private 
physician and on psychological evaluation, the VA 
psychiatrists noted that it appeared that those medical 
specialists simply took the veteran at his word as he 
described subjective complaints and linked them himself to 
his military experience.  The examiners noted that an 
independent physician hired by the SSA had not given a 
diagnosis of  PTSD.  The examiners opined that there was no 
documented history, or evidence on this examination, of 
psychosis.  The examiners opined that any changes were not 
linked to PTSD, but may well be linked to a resumption of 
alcohol use.

There are various private medical records reflecting 
treatment in 2002 and 2003 for different medical conditions 
and disorders.  These include diagnoses of anxiety and 
depression.

III.  Analysis

Service connection may be established for a disability 
resulting from personal injury or disease suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When the veteran initially filed his claim in 1996, 
entitlement to service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1996).

Thereafter, 38 U.S.C.A. § 3.304(f) was amended, effective 
March 7, 1997.  The amended regulation provides:

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this Chapter; a link, established by medical evidence between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor 38 C.F.R. § 3.304(f) (2003).

In addition, in November 1996, VA regulations were amended to 
adopt the 4th edition of The American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) (4th ed. 1994).  38 C.F.R. § 4.130 (1997). 
An earlier version of that text, DSM-III (3rd ed. 1980), was 
in use by VA at the time the veteran filed his claim.  38 
C.F.R. § 4.125 (1996).

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that a significant change from DSM-III to DSM-IV was that the 
diagnostic criteria for a PTSD stressor (that is, the 
requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response)."  Cohen, at 
141. Subsequently, the Court noted that, "under Cohen, the 
veteran was 'entitled to receive the benefit of the most 
favorable version' of the DSM."  Helfer v. West, 11 Vet. App. 
178, 179 (1998), affirmed, 174 F.3d 1332 (Fed. Cir. 1999).

The essential importance of the above is that the new 
criteria essentially eliminate the role of adjudicators in 
determining the sufficiency of the claimed stressor in 
supporting a diagnosis of PTSD.  Instead, the sufficiency of 
a stressor is presumed if it is accepted by a medical 
professional in making the diagnosis.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) is 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to the actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with his 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); 38 C.F.R. § 3.304(d)(f)(2003).

When a determination is made that the veteran did "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Court has held in the view of the subjective nature of 
the DSM-IV criteria for accessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the asserted 
stressor(s) is a medical question requiring assessment by a 
mental health professional.  Cohen, supra at 142, citing 
West, 7 Vet. App. 70 (1994).  Further, the Court in Cohen 
noted that "mental health professionals are experts and are 
presumed to know the DSM requirements applicable to the 
practice and to have taken them into account in providing a 
PTSD diagnosis..." Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran does not allege that he was in 
combat with the enemy while in Vietnam.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.  He does, 
however, state that he was exposed to stressful experiences 
when in Vietnam.   He reports that a young soldier in his 
unit accidentally killed himself and that he was exposed to 
sniper and mortar attacks while on guard duty in Vietnam.  To 
an extent, those incidents are corroborated by service 
documents and a report from the USASCRUR that show his unit 
participated in campaigns against the enemy when he was in 
Vietnam.  The USASCRUR has verified that a soldier in the 
veteran's unit died from a gunshot wound to the head while in 
Vietnam.  A noncombat veteran's testimony alone is 
insufficient proof of a stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  However, there need not be 
corroboration in every detail.  See Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  

A recent court decision indicates that a rocket or mortar 
attack at a large base in Vietnam may be a sufficient PTSD 
stressor, and a veteran's claimed personal exposure to the 
attack will be satisfactorily corroborated by his presence 
with his unit which was known to be generally exposed to the 
attack.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  The 
fact that the veteran was stationed with a unit that was 
present while attacks occurred would strongly suggest that he 
was exposed to the attacks.  In the spirit of the holding in 
Pentecost, the Board finds there is sufficient credible 
supporting evidence of a PTSD-related stressor in Vietnam. 

The Board notes that the VA examiners who conducted the May 
2002 VA psychiatric examination concluded that the veteran's 
experiences in Vietnam were not sufficient to constitute 
stressors for PTSD.  However, the evidence as a whole does 
corroborate that those experiences occurred, and other 
examiners have linked the veteran's PTSD to those stressors.  
Under the circumstances, the Board finds there is credible 
supporting evidence that the claimed in-service stressors 
occurred.

The next question for the Board to determine is whether the 
veteran has a diagnosis of PTSD that meets the criteria of 
DSM IV or DSM III, that is whether his symptoms support such 
a diagnosis as required under the provisions of 38 C.F.R. § 
4.125(a).  In this regard, the criteria of DSM III and DSM IV 
have not significantly changed.

A private medical doctor has concluded that the veteran has 
PTSD based on his treatment and evaluation of the veteran, 
but that diagnosis was not found on VA psychiatric 
examinations of the veteran in 1996, 1999, and 2002.  The 
reports of the VA psychiatric examinations indicate that the 
veteran has some PTSD symptoms, but not enough symptoms to 
support the diagnosis of PTSD.  

The examiners who conducted the May 2002 VA psychiatric 
examination reviewed the evidence in the veteran's claims 
folder and concluded the following.  First, that over 
multiple interviews the veteran's history of nervous 
difficulties had been inconsistent.  Furthermore, when asked 
to describe his symptoms spontaneously without cueing, he was 
unable to provide many details beyond the stereotypical 
report of nightmares, problems with crowds, and temper.  The 
examiners noted that in previous examinations, the veteran 
had indicated that his dreams were not nightmares, but fun 
dreams about his times in Vietnam.  He was only able to give 
a sparse description of the impact of his reported symptoms 
on his life.

The Board finds the opinions of the psychiatrists who 
conducted the May 2002 VA examination to be more persuasive 
than the private reports of psychiatric evaluation of the 
veteran by a private physician for the following reasons.  
The reports of the private psychiatrist are not supported by 
other medical reports, except the private medical report of 
the veteran's psychological evaluation in March 2001.  That 
psychological evaluation, however, also revealed clinical 
scales with abnormal parameters for anxiety, consistent with 
the diagnosis of anxiety disorder not otherwise specified as 
found at the May 2002 VA psychiatric examination.

On the other hand, the analysis and conclusions reported by 
the VA psychiatrists who evaluated the appellant in May 2002 
were based upon a thorough and complete review of all 
relevant evidence, and are consistent with two previous VA 
examinations in 1996 and 1999.  In reaching their conclusions 
and diagnosis, the VA psychiatric examiners appropriately 
credited the stressor events which are corroborated by the 
current record.  The opinions of the VA psychiatrists are 
also supported by the report of the veteran's psychiatric 
evaluation conducted by an independent medical expert in 1995 
for Social Security Administration purposes.  That expert did 
not find PTSD.  The May 2002 VA examination report 
constitutes the most probative and convincing evidence of 
record concerning the questions at issue in this appeal, and 
supports a conclusion that the veteran does not have PTSD.  

After consideration of all the evidence, the Board finds that 
the greater weight of the evidence is against the diagnosis 
of PTSD under the criteria of DSM III or DSM IV.  Thus, the 
Board finds that service connection for PTSD is not warranted 
because a preponderance of the evidence shows that the 
veteran is not currently diagnosed with PTSD.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (where the proof is 
insufficient to establish a present disability there can be 
no valid claim for service connection).  Therefore, based on 
the foregoing, service connection for PTSD is denied.

With respect to an acquired psychiatric disability other than 
PTSD, the evidence does not show that the veteran had a 
psychiatric disability in service or for many years later.  
The evidence does not link his current psychiatric disability 
to an incident of service, and the examiners who conducted 
the May 2002 VA psychiatric examination opined that the 
veteran's anxiety disorder was most likely unrelated to an 
incident of service.  There is no competent evidence of 
record to refute that opinion.  Nor is there evidence of a 
psychosis manifested within one year of separation from 
active service, such that service connection is warranted on 
a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's lay statements that he 
has an acquired psychiatric disorder as a result of his 
service.  To the extent that these statements may be intended 
to represent evidence of continuity of symptomatology, 
without more, these statements are not competent evidence of 
a nexus between an acquired psychiatric disorder and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim for 
service connection for an acquired psychiatric disorder must 
be denied.

In sum, the preponderance of the evidence is against the 
claim for service connection for a psychiatric disability, 
including PTSD, and the claim is denied.  In reaching this 
decision, the Board considered the "benefit of the doubt" 
doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
C.F.R. § 3.102 (2003).


ORDER

The claim for service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder, is 
denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



